Case: 2:20-cv-00025-WOB-CJS Doc #: 28-1 Filed: 05/06/20 Page: 1 of 4 - Page ID#: 258




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                    NORTHERN DIVISION
                                      AT COVINGTON
                               *** ELECTRONICALLY FILED ***


  NICHOLAS SANDMANN, by and                   :
  through his parents and natural             :      CASE NO. 2:20-CV-00025-WOB-CJS
  guardians, TED SANDMANN and                 :
  JULIE SANDMANN,                             :      Judge William O. Bertelsman
                                              :
         Plaintiff,                           :      Magistrate Judge Candace J. Smith
                                              :
  v.                                          :
                                              :      DECLARATION OF
  ABC NEWS, INC., ABC NEWS                    :      ADAM M. LAZIER
  INTERACTIVE, INC., and                      :
  THE WALT DISNEY COMPANY,                    :
                                              :
         Defendants.                          :


         I, Adam M. Lazier, pursuant to 28 U.S.C. §1746, hereby declare as follows:

         1.      I am an associate with the law firm Davis Wright Tremaine LLP, 1251

  Avenue of the Americas, 21st Floor, New York, NY 10020.

         2.      I am a member in good standing of the bar of New York (Bar No.

  5396254). I am a resident of New York and a Certificate of Good Standing issued by

  the Supreme Court of New York, Appellate Division, Second Department is attached as

  Exhibit 1. I was admitted to practice in New York in 2016, and am admitted to practice

  before the United States District Court for Southern District of New York and the United

  States Courts of Appeals for the Second and Eleventh Circuits.

         3.      I am not currently and have never been disbarred, suspended from

  practice, or subject to other disciplinary action by any court, state, territory, or the

  District of Columbia.
Case: 2:20-cv-00025-WOB-CJS Doc #: 28-1 Filed: 05/06/20 Page: 2 of 4 - Page ID#: 259




          4.     I seek admission to this Court to appear and participate as counsel pro

  hac vice on behalf of Defendants ABC News, Inc., ABC News Interactive, Inc., and the

  Walt Disney Company.

          5.     I have reviewed and am familiar with the Local Rules for the District Court

  of Eastern District of Kentucky.

          6.     I hereby certify that I will abide by all rules and practices that are

  applicable to all other attorneys admitted to practice in this Court, and I consent to be

  subject to the jurisdiction and rules of the Kentucky Supreme Court governing

  professional conduct.

          7.     I have been trained to use the electronic filing system for the U.S. District

  Court for the Eastern District of Kentucky.

          I declare under penalty of perjury that the foregoing is true and correct.

          Executed on May 5, 2020 in New York, New York.




                                              ____________________________
                                              Adam M. Lazier




  27177355.1




                                                 2
Case: 2:20-cv-00025-WOB-CJS Doc #: 28-1 Filed: 05/06/20 Page: 3 of 4 - Page ID#: 260




                              EXHIBIT 1
Case: 2:20-cv-00025-WOB-CJS Doc #: 28-1 Filed: 05/06/20 Page: 4 of 4 - Page ID#: 261
